DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/04/2020 is acknowledged.  The traversal is on the ground(s) that the independent claim of Group II is amended to be substantially similar to the independent claim of Group I.  This is not found persuasive because PCT Rules dictate that, if the common technical features between the groups can be rejected over prior art, then said common technical features are not special and therefore can be restricted. In this case, as shown in the below 103 section, all the common technical features between Groups I and II can be rejected over Leblanc and can also be rejected over Shu in view of Leblanc. Therefore, the common technical features are not special. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-25 are withdrawn as directed towards non-elected Group II. 

Claims 3, 4, 6, 7, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. This species election was made without traverse in the reply filed on 12/04/2020.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art references cited herein (Leblanc and Shu) are considered to :pitch ratio being equal to a second channel diameter:pitch ratio. Obtaining this limitation in either of these references would require rearranging the channels in said references in a manner that Examiner does not believe would have been obvious to the ordinary skilled artisan except in order to obtain Applicant’s invention.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art references cited herein (Leblanc and Shu) are considered to overwhelmingly be the closest prior art references of record. Neither of these references teaches or suggests that the molten fuel salt:moderator ratio in the inner and outer regions is equivalent. In fact, both references appear to teach away from this limitation. Therefore, Examiner does not believe that the skilled artisan could modify the cited references in order to obtain this limitation without rendering said references inoperable per their intended modes of function.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 22, it should read “than one in the inner portion”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A note on desired result-type language:  	The end of claim 1 (lines 20-22 and again in lines 23-24) recites two clauses that are desired result-type clauses: “the…channels being sized as a function of the fissile material concentration to achieve a neutron multiplication factor equal or greater than one in the inner portion” and “the…channels being sized as a function of the fissile material concentration to achieve a neutron multiplication factor of less than one in the outer portion.” Neither of these clauses recites a structural feature. Instead, they recite a desired result of achieving “a neutron multiplication factor” of either <1 or >1. In capable of achieving the desired result of a neutron multiplication factor >1 or <1, then it is considered to read on these limitations.  	If Applicant wishes these clauses to have their own patentable weight, then Examiner suggests these limitations be amended to recite, rather than the desired result, the structural feature(s) that are responsible for it. 

Claims 1, 8, 9, 11, 12, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shu (US 2012/0051481) in view of Leblanc (US 2014/0023172).
Regarding claim 1, Shu (US 2012/0051481) teaches (Fig. 2) a molten salt nuclear reactor comprising:  	a vessel (104);  	a neutron moderator core (105; “The reactor core 105 may include a moderating core,” ¶ 24); and  	a molten fuel salt (“fuel salt,” ¶ 35) including fertile and fissile elements (e.g., “Th-232” and “U-233,” ¶ 42),  		the neutron moderator core having: 			an inner portion (including fuel salt channels 127, Fig. 2) and an outer portion (including the fuel salt channels 109 that are radially outside of 127), the outer portion surrounding the inner portion,  				the inner portion defining inner portion channels (127) having a first diameter, the inner portion channels being spaced apart by a first pitch,  				the outer portion defining outer portion channels (channels ) having a second diameter, the outer portion channels being spaced apart by a second pitch, the second diameter being smaller than the first diameter, the second pitch being smaller than the first pitch (outer channels 109 have a smaller diameter and pitch than inner channels 127),  				the inner portion channels being in fluid communication with the outer portion channels and with the vessel (fuel salt circulates within vessel 104 [including upper and lower plena 106-1, 106-2] through channels 127 and 109, ¶ 35),  			the molten salt nuclear reactor is configured for circulation of the molten fuel salt within the vessel and through the inner portion channels and the outer portion channels of the neutron moderator core (fuel salt circulates within vessel 104 [including upper and lower plena 106-1, 106-2] through channels 127 and 109, ¶ 35),  			the molten fuel salt having a fissile material concentration (e.g., ¶ 25, ¶ 42). 
Shu does not explicitly teach that the inner core flow area achieves a k>1 while the outer core flow area achieves a k<1. 
Leblanc does teach this. Leblanc is in the same art area of molten salt reactors (abstract) and teaches (Fig. 7) a core within a vessel (20) with an inner channel (80) and outer channels (25), wherein 			the first diameter and the first pitch of the inner portion channel being sized as a function of the fissile material concentration to achieve a neutron multiplication factor equal or greater than one the inner portion (“the inner zone has a k infinity of much greater than 1.0,” ¶ 30),  			the second diameter and the second pitch of the outer portion (“the outer layer of pure salt a K infinity of less than 1.0,” ¶ 30).
A purpose for this teaching is, as explained by Leblanc (end of ¶ 9), to obtain an inner core portion that has a net production of neutrons but an outer portion that is a net absorber of neutrons, thereby achieving a “K effective of just over 1.0 as required to maintain criticality.” As is known in the art, the ideal nuclear reactor core has a k_effective of just over 1.0—this is just enough to keep the reactor going without having a runaway chain reaction. 
Therefore, the skilled artisan would have been motivated to utilize the aspect of Leblanc where in the inner core flow area produces a multiplication factor >1 while the outer core flow area produces a multiplication factor <1, in order to achieve this desired overall k_effective value of just slightly greater than 1. Accordingly, claim 1 is rejected as obvious over Shu in view of Leblanc. 

Regarding claim 8, Shu in view of Leblanc teaches all the elements of the parent claim, and Shu additionally teaches wherein the neutron moderator core is cylindrically shaped (as shown in Fig. 2, all core area 105 is cylindrically shaped). 
Regarding claim 9, Shu in view of Leblanc teaches all the elements of the parent claim, and Shu additionally teaches wherein the neutron moderator has a height greater than 30 cm and a diameter larger than 30 cm (all of Shu’s examples include dimensions larger than these, e.g., “N=140 is the number of fuel-salt channels, a=0.45 m and c=2.4 ; “D≅2.4 m is the length associated with the sides of the cubical reactor core,” ¶ 66; “140 fuel salt channels of approximate inner dimensions 0.5 cm x 45 cm x 240 cm and 280 blanket salt channels of approximate inner dimensions 0.7 cm x 45.2 cm x 240 cm,” ¶ 58. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the size of the neutron moderating vessel, since it has been held that discovering the optimum value of a result-effective variable involves only routine skill in the art. In this case, the larger the neutron moderator, the larger the vessel, the more power produced, as is extremely well-understood in the art. The skilled artisan understands that a larger moderator means more neutrons will be moderated, which means more thermal neutrons are produced, and therefore more of the produced neutrons are usable for commercial power production. The skilled artisan is motivated to increase the amount of moderating material to produce more power. The skilled artisan is also well-aware of the benefits of a larger neutron moderator and the consequences of a too-small neutron moderator. 
Regarding claim 11, Shu in view of Leblanc teaches all the elements of the parent claim, and Leblanc additionally teaches wherein the fuel salt is selected from a group consisting of: 72%Li7F-16%BeF2-12%UF4, 73%Li7F-27%UF4, 78%NaF-22%UF4, 49%NaF-38%ZrF4- 13%UF4, 58%NaF-30%BeF2-12%UF4, 74%NaF-12%BeF2-14%UF4, 46%NaF-33%RbF- 21%UF4, and 50.5%NaF-21.5%KF-28%UF4 (e.g., “Fuel salt was a 73% LiF-27% UF4 eutectic,” ¶ 54). The skilled artisan is capable of selecting 


Regarding claim 12, Shu in view of Leblanc teaches all the elements of the parent claim, and Leblanc additionally teaches using both fissile and fertile fuel (e.g., “Th-232” and “U-233,” ¶ 42). 
It is unclear if this combination teaches wherein the molten fuel salt has a ratio of fissile material to fertile material greater than 0.007. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the fissile:fertile ratio, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In this case, the amount of fissile versus fertile fuel is clearly a result-effective variable, and innumerable simulations and experiments have been performed in the art in attempts to optimize this ratio. The benefits and consequences of having a too-large or a too-small fissile: fertile ratio are well-known and need not be repeated here. 
Additionally, Leblanc discusses this in ¶ 53: “Modeling results also indicate that, in some cases, a low ratio of fissile to fertile material can achieve criticality. This is especially important when starting reactors on Low Enriched Uranium where up to 20% U235 enrichment is possible on proliferation grounds but above 5% enrichment is more difficult to obtain commercially.” Therefore, as noted by Leblanc, it is difficult to obtain (fissile material), and therefore the skilled artisan is motivated to use a fuel that only has as much fissile material as needed.

Regarding claim 13, Shu in view of Leblanc teaches all the elements of the parent claim, and Shu additionally teaches wherein the fissile materials include at least one of 233U, 235U, 239Pu, and 241Pu (e.g., “Th-232” and “U-233,” ¶ 42).

Regarding claim 14, Shu in view of Leblanc teaches all the elements of the parent claim, and Shu additionally teaches wherein the fertile materials include at least one of 232Th, 238Pu, 240Pu, and 242Pu (e.g., “Th-232” and “U-233,” ¶ 42).
 
Regarding claim 15, Shu in view of Leblanc teaches all the elements of the parent claim, and Shu additionally teaches wherein the neutron moderator core is made of a material that includes at least one of graphite, beryllium, zirconium hydride and beryllium oxide (e.g., “channels in the core 105 made of a moderating medium such as metal, graphite…” ¶ 27). 


Claims 1, 8, 9, 11, 12, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc (US/20140023172).
Regarding claim 1, Leblanc teaches a molten salt nuclear reactor (see Fig. 7) comprising:  	a vessel (20);  	a neutron moderator core (the core is all the area inside vessel 20 and includes neutron moderators in both the inner and outer portions); and (“a single fuel salt with an appropriate ratio of fertile (e.g., thorium or U238) to fissile (e.g., U233, U235, or Pu),” ¶ 30),  		the neutron moderator core having: 			an inner portion (including channel 80) and an outer portion (concentrically outside of 80), the outer portion surrounding the inner portion,  				the inner portion defining inner portion channel (80) having a first diameter (the inner portion channel 80 has a large diameter),  				the outer portion defining outer portion channels (25) having a second diameter (outer portion channels 25 have a small diameter), the outer portion channels being spaced apart by a second pitch, the second diameter being smaller than the first diameter (the diameter of outer channels 25 is smaller than the diameter of inner channel 80),  				the inner portion channel (80) being in fluid communication with the outer portion channels (25) and with the vessel (20) (see the arrows in Fig. 7),  			the molten salt nuclear reactor is configured for circulation of the molten fuel salt within the vessel and through the inner portion channels and the outer portion channels of the neutron moderator core (see the arrows in Fig. 7),  			the molten fuel salt having a fissile material concentration (“a single fuel salt with an appropriate ratio of fertile (e.g., thorium or U238) to fissile (e.g., U233, U235, or Pu),” ¶ 30),  			the first diameter and the first pitch of the inner portion channels being sized as a function of the fissile material concentration to achieve a neutron (“the inner zone has a k infinity of much greater than 1.0,” ¶ 30),  			the second diameter and the second pitch of the outer portion channels being sized as a function of the fissile material concentration to achieve a neutron multiplication factor of less than one in the outer portion (“the outer layer of pure salt a K infinity of less than 1.0,” ¶ 30).
Leblanc does not teach multiple inner portion channels 60. However, Leblanc states that “it can be advantageous to physically direct a greater volume of salt flow in the direction of the central moderator 22 [80] and its through holes 24,” ¶ 38. Therefore, the skilled artisan would have been motivated to use multiple inner channels 80 in order to direct more salt therethrough. In the case of Leblanc, simply using two inner channels 80 (rather one the one pictured in Fig. 7) would fulfill the limitations of “the inner portion channels [80, 80] being spaced apart by a first pitch…the second pitch [of the outer channels 25] being smaller than the first pitch.” (This is because the pictured inner channel 80 is larger than the pictured outer channels 25.) 
The skilled artisan would have therefore been motivated to utilize multiple central channels 22/80 in order to “physically direct a greater volume of salt flow” through the central portion of the core, as suggested by Leblanc. Accordingly, claim 1 is rejected as obvious over Leblanc. 
Regarding claim 8, Leblanc teaches all the elements of the parent claim and additionally teaches wherein the neutron moderator core is cylindrically shaped (Figure ).
Regarding claim 9, Leblanc teaches all the elements of the parent claim and additionally teaches wherein the neutron moderator has a height greater than 30 cm and a diameter larger than 30 cm (e.g., “To give examples of sizes, the entire reactor vessel may be some 7.5 meters in height and 3.5 meters in diameter,” ¶ 46).

Regarding claim 11, Leblanc teaches all the elements of the parent claim and additionally teaches wherein the fuel salt is selected from a group consisting of: 72%Li7F-16%BeF2-12%UF4, 73%Li7F-27%UF4, 78%NaF-22%UF4, 49%NaF-38%ZrF4- 13%UF4, 58%NaF-30%BeF2-12%UF4, 74%NaF-12%BeF2-14%UF4, 46%NaF-33%RbF- 21%UF4, and 50.5%NaF-21.5%KF-28%UF4 (e.g., “Fuel salt was a 73% LiF-27% UF4 eutectic,” ¶ 54). 

Regarding claim 12, Leblanc teaches all the elements of the parent claim and additionally teaches using both fissile and fertile fuel, as already cited above. 
It is unclear if Leblanc teaches wherein the molten fuel salt has a ratio of fissile material to fertile material greater than 0.007. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the fissile:fertile ratio, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In this case, the amount of fissile versus fertile fuel is clearly a result-effective variable, and innumerable simulations and experiments have been performed in the art in attempts to optimize this ratio. The : fertile ratio are well-known and need not be repeated here. 
Additionally, Leblanc discusses this in ¶ 53: “Modeling results also indicate that, in some cases, a low ratio of fissile to fertile material can achieve criticality. This is especially important when starting reactors on Low Enriched Uranium where up to 20% U235 enrichment is possible on proliferation grounds but above 5% enrichment is more difficult to obtain commercially.” Therefore, as noted by Leblanc, it is difficult to obtain uranium with higher enrichments (fissile material), and therefore the skilled artisan is motivated to use a fuel that only has as much fissile material as needed.
Regarding claim 13, Leblanc teaches all the elements of the parent claim and additionally teaches wherein the fissile materials include at least one of 233U, 235U, 239Pu, and 241Pu (¶ 30). 
Regarding claim 14, Leblanc teaches all the elements of the parent claim and additionally teaches wherein the fertile materials include at least one of 232Th, 238Pu, 240Pu, and 242Pu (e.g., thorium, ¶ 30, which has an isotopic abundance1 of 100% 232Th). 
Regarding claim 15, Leblanc teaches all the elements of the parent claim and additionally teaches wherein the neutron moderator core is made of a material that (e.g., graphite or beryllium, ¶ 40). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://periodictable.com/Elements/090/data.html